DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending in this application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1, 2, 4, and 7-10 of U.S. Patent No. 9,812,143. Although the claims at issue are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitations/step and rearranging the claims would be within the level of one of ordinary skill in the art. It is well settled that the omission of an element, e.g. “performing linear prediction analysis on the audio signal to obtain a linear predictive parameter of a current frame of the audio signal”, and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art.
Instant Application No. 17/458,879
U.S. Patent No. 9,812,143
1. An audio coding method comprising: determining a first modification weight according to linear spectral frequency (LSF) differences of an audio frame and LSF differences of a previous audio frame of the audio frame when the audio frame is not a transition frame; modifying a linear predictive parameter of the audio frame according to the first modification weight to generate a modified linear predictive parameter of the audio frame; and coding the audio frame according to the modified linear predictive parameter.
2. The audio coding method claim 1, wherein the first modification weight satisfies the following formula:

    PNG
    media_image1.png
    53
    473
    media_image1.png
    Greyscale
,
wherein w[i] is the first modification weight, wherein lsf new diff[i] is the LSF differences of the audio frame, wherein sfolddiff[i] is the LSF differences of the previous audio frame, wherein i is an order of the LSF differences of the audio frame and the LSF differences of the previous audio frame, wherein a value of i ranges from 0 to M-1, and wherein M is an order of the linear predictive parameter. 
3. The audio coding method claim 1, further comprising modifying the linear predictive parameter of the audio frame according to the following formula:
L[i]=(1−w[i])*L_old[i]+w[i]*L_new[i],
wherein w[i] is the first modification weight, wherein L[i] is the modified linear predictive parameter, wherein L_new[i] is the linear predictive parameter of the audio frame, wherein Lold[i] is a linear predictive parameter of the previous audio frame, wherein a value of i ranges from 0 to M-1, and wherein M is an order of the linear predictive parameter of the audio frame and the linear predictive parameter of the previous audio frame.
4. The audio coding method of claim 1, wherein the audio frame is not the transition frame when the following conditions are not satisfied: a spectrum tilt frequency of the previous audio frame is greater than a first spectrum tilt frequency threshold and a coding type of the audio frame is transient; and the spectrum tilt frequency of the previous audio frame is greater than the first spectrum tilt frequency threshold and a spectrum tilt frequency of the audio frame is less than a second spectrum tilt frequency threshold; and the spectrum tilt frequency of the previous audio frame is less than a third spectrum tilt frequency threshold and a coding type of the previous audio frame is voiced.
5. An audio coding method, comprising: determining, when a signal characteristic of an audio frame and a signal characteristic of a previous audio frame of the audio frame satisfy a preset modification condition, a first modification weight according to linear spectral frequency (LSF) differences of the audio frame and LSF differences of the previous audio frame; determining, when the signal characteristic of the audio frame and the signal characteristic of the previous audio frame do not satisfy the preset modification condition, a preset modification weight value as a second modification weight, wherein the preset modification weight value is greater than 0 and is less than or equal to 1; modifying a linear predictive parameter of the audio frame according to the first modification weight or the second modification weight to generate a modified linear predictive parameter of the audio frame; and coding the audio frame according to the modified linear predictive parameter.
  6. The audio coding method of claim 5, wherein the signal characteristic of the audio frame and the signal characteristic of the previous audio frame do not satisfy the preset modification condition when: a spectrum tilt frequency of the previous audio frame is greater than a first spectrum tilt frequency threshold and a coding type of the audio frame is transient; the spectrum tilt frequency of the previous audio frame is greater than the first spectrum tilt frequency threshold and a spectrum tilt frequency of the audio frame is less than a second spectrum tilt frequency threshold; or the spectrum tilt frequency of the previous audio frame is less than a third spectrum tilt frequency threshold, a coding type of the previous audio frame is voiced, and the spectrum tilt frequency of the audio frame is greater than a fourth spectrum tilt frequency threshold.  


1.  An audio coding method comprising:
obtaining an audio signal;
performing linear prediction analysis on the audio signal to obtain a linear predictive parameter of a current frame of the audio signal;
   determining a first modification weight according to linear spectral frequency (LSF) differences of the current frame of the audio signal and LSF differences of a previous frame of the current frame of the audio signal, when a signal characteristic of the current frame and a signal characteristic of the previous frame meet a preset modification condition, wherein determining the first modification weight according to LSF differences of the current frame and LSF differences of the previous frame of the current frame of the audio signal comprises determining the first modification weight according to the LSF differences of the current frame and the LSF differences of the previous frame according to 

    PNG
    media_image1.png
    53
    473
    media_image1.png
    Greyscale
,
wherein w[i] is the first modification weight, wherein lsf_new_diff[i] is the LSF differences of the current frame, wherein lsf_old_diff[i] is the LSF differences of the previous frame, wherein a value of i ranges from 1 to M-2, and wherein M is an order of the linear predictive parameter; 
   modifying the linear predictive parameter of the current frame according to the determined first modification weight; and
coding the current frame according to the modified linear predictive parameter.
        2. The method according to claim 1, further comprising:
    determining a second modification weight when the signal characteristic of the current frame and the signal characteristic of the previous frame do not meet the preset modification condition; and
modifying the linear predictive parameter of the current frame according to the determined second modification weight.
4. The method according to claim 1, modifying the linear predictive parameter of the current frame according to the determined first modification weight comprises modifying the linear predictive parameter of the current frame according to the formula:
L[i]=(1−w[i])*L_old[i]+w[i]*L_new[i],
wherein L[i] is the modified linear predictive parameter of the current frame,
wherein w[i] is the first modification weight,
wherein L_new[i] is the linear predictive parameter of the current frame,
wherein L_old[i] is a linear predictive parameter of a previous frame, wherein a value of i ranges from 1 to M−2, and wherein M is an order of the linear predictive parameter.of the current frame, and wherein i is an integer.


7. The method according to claim 2, wherein the signal characteristic of the current frame and the signal characteristic of the previous frame do not meet the preset modification condition, when the current frame is a transition frame.

8. The method according to claim 6, wherein the current frame is the transition frame from the fricative to the non-fricative when a spectrum tilt frequency of the previous frame is greater than a first spectrum tilt frequency threshold and a coding type of the current frame is transient.

9. The method according to claim 6, wherein the current frame is the transition frame from the fricative to the non-fricative, when a spectrum tilt frequency of the previous frame is greater than a first spectrum tilt frequency threshold and the spectrum tilt frequency of the current frame is less than a second spectrum tilt frequency threshold.

10. The method according to claim 6, wherein the current frame is the transition frame from the non-fricative to the fricative, when a spectrum tilt frequency of the previous frame is less than a first spectrum tilt frequency threshold, and wherein a coding type of the previous frame is one of voiced, generic, transient, or audio, and wherein the spectrum tilt frequency of the current frame is greater than a second spectrum tilt frequency threshold.



Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-9 of U.S. Patent No. 10,460,741. Although the claims at issue are not identical, they are not patentably distinct from each other because adding inherent and/or unnecessary limitations/step and rearranging the claims would be within the level of one of ordinary skill in the art. It is well settled that the insertion of an element, e.g. “performing linear prediction analysis on the audio signal to obtain a linear predictive parameter of a current frame of the audio signal”, and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Insertion of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art.
Instant Application No. 17/458,879
U.S. Patent No. 10,460,741
1. An audio coding method comprising: determining a first modification weight according to linear spectral frequency (LSF) differences of an audio frame and LSF differences of a previous audio frame of the audio frame when the audio frame is not a transition frame; modifying a linear predictive parameter of the audio frame according to the first modification weight to generate a modified linear predictive parameter of the audio frame; and coding the audio frame according to the modified linear predictive parameter.
2. The audio coding method claim 1, wherein the first modification weight satisfies the following formula:

    PNG
    media_image1.png
    53
    473
    media_image1.png
    Greyscale
,
wherein w[i] is the first modification weight, wherein lsf new diff[i] is the LSF differences of the audio frame, wherein sfolddiff[i] is the LSF differences of the previous audio frame, wherein i is an order of the LSF differences of the audio frame and the LSF differences of the previous audio frame, wherein a value of i ranges from 0 to M-1, and wherein M is an order of the linear predictive parameter. 
3. The audio coding method claim 1, further comprising modifying the linear predictive parameter of the audio frame according to the following formula:
L[i]=(1−w[i])*L_old[i]+w[i]*L_new[i],
wherein w[i] is the first modification weight, wherein L[i] is the modified linear predictive parameter, wherein L_new[i] is the linear predictive parameter of the audio frame, wherein Lold[i] is a linear predictive parameter of the previous audio frame, wherein a value of i ranges from 0 to M-1, and wherein M is an order of the linear predictive parameter of the audio frame and the linear predictive parameter of the previous audio frame.
4. The audio coding method of claim 1, wherein the audio frame is not the transition frame when the following conditions are not satisfied: a spectrum tilt frequency of the previous audio frame is greater than a first spectrum tilt frequency threshold and a coding type of the audio frame is transient; and the spectrum tilt frequency of the previous audio frame is greater than the first spectrum tilt frequency threshold and a spectrum tilt frequency of the audio frame is less than a second spectrum tilt frequency threshold; and the spectrum tilt frequency of the previous audio frame is less than a third spectrum tilt frequency threshold and a coding type of the previous audio frame is voiced.
5. An audio coding method, comprising: determining, when a signal characteristic of an audio frame and a signal characteristic of a previous audio frame of the audio frame satisfy a preset modification condition, a first modification weight according to linear spectral frequency (LSF) differences of the audio frame and LSF differences of the previous audio frame; determining, when the signal characteristic of the audio frame and the signal characteristic of the previous audio frame do not satisfy the preset modification condition, a preset modification weight value as a second modification weight, wherein the preset modification weight value is greater than 0 and is less than or equal to 1; modifying a linear predictive parameter of the audio frame according to the first modification weight or the second modification weight to generate a modified linear predictive parameter of the audio frame; and coding the audio frame according to the modified linear predictive parameter.
  6. The audio coding method of claim 5, wherein the signal characteristic of the audio frame and the signal characteristic of the previous audio frame do not satisfy the preset modification condition when: a spectrum tilt frequency of the previous audio frame is greater than a first spectrum tilt frequency threshold and a coding type of the audio frame is transient; the spectrum tilt frequency of the previous audio frame is greater than the first spectrum tilt frequency threshold and a spectrum tilt frequency of the audio frame is less than a second spectrum tilt frequency threshold; or the spectrum tilt frequency of the previous audio frame is less than a third spectrum tilt frequency threshold, a coding type of the previous audio frame is voiced, and the spectrum tilt frequency of the audio frame is greater than a fourth spectrum tilt frequency threshold.  
1. An audio coding method, comprising:
    obtaining an audio signal; 
    performing linear prediction analysis on the audio signal to obtain a linear predictive parameter of a current frame of the audio signal;
   determining a first modification weight according to linear spectral frequency (LSF) differences of the current frame of the audio signal and LSF differences of a previous frame of the current frame of the audio signal, when a signal characteristic of the current frame meets a preset modification condition; 
   modifying the linear predictive parameter of the current frame according to a preset value when the current frame of the audio signal is a transition frame, wherein the preset value is greater than 0 and is less than or equal to 1;
      coding the current frame of the audio signal according to the modified linear predictive parameter of the current frame.

2. The method of claim 1, wherein determining the first modification weight according to the LSF differences of the current frame of the audio signal and the LSF differences of the previous frame of the current frame of the audio signal is determined according to the formula:

    PNG
    media_image1.png
    53
    473
    media_image1.png
    Greyscale

     wherein w[i] is the first modification weight, wherein lsf_new_diff[i] is the LSF differences of the current frame, wherein lsf_old_diff[i] is the LSF differences of the previous frame, and wherein i is an integer.

     3. The method of claim 2, wherein the value of i ranges from 0 to 9.

4. The method of claim 1, wherein modifying the linear predictive parameter of the current frame according to the determined first modification weight comprises modifying the linear predictive parameter of the current frame according to the formula:
L[i]=(1−w[i])*L_old[i]+w[i]*L_new[i],
wherein L[i] is the modified linear predictive parameter of the current frame,
wherein w[i] is the first modification weight,
wherein L_new[i] is the linear predictive parameter of the current frame,
wherein L_old[i] is a linear predictive parameter of a previous frame of the current frame, and wherein i is an integer.

5. The method of claim 4, wherein the value of i ranges from 0 to 9.

6. The method of claim 1, wherein the signal characteristic of the current frame meets the preset modification condition when the current frame is not a transition frame.

7. The method of claim 6, wherein a frame is a transition frame when a tilt of a previous frame of the current frame is greater than a tilt threshold value and a coder type of the frame is transient.

8. The method of claim 6, wherein a frame is a transition frame when a tilt of the previous frame of the current frame is greater than a first tilt threshold value and a tilt of the current frame is less than a second tilt threshold value.

9. The method of claim 6, wherein a frame is a transition frame when a tilt of a previous frame of the current frame is less than a first tilt threshold value and a coder type of the previous frame is one of four types of VOICED, GENERIC, TRANSITION or AUDIO, and wherein a tilt of the current frame is greater than a second tilt threshold value.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 8, and 12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ertan et al., (US 2008/0249768, hereinafter Ertan).
Regarding claim 1, Ertan discloses an audio coding method comprising: 
determining a first modification weight according to linear spectral frequency (LSF) differences of an audio frame and LSF differences of a previous audio frame of the audio frame when the audio frame is not a transition frame (Fig. 6, [0051][0052] determine correlation between the current frame and the previous frame, for all frames, which necessarily includes any transition frames; test performed to determine if there is sufficient correlation between the current frame and the previous frame to allow the use of the strongly-predictive codebook);
modifying a linear predictive parameter of the audio frame according to the first modification weight to generate a modified linear predictive parameter of the audio frame ([0017] “adjusting a correlation indicator based on a relative correlation of the input frame to a previous frame”; Fig. 4 and [0050]-[0052] “the parameter vector of the previous frame is computed using the frame erasure concealment technique that will be used in the decoder that receives the encoded frames (402). Then, the erased frame strongly-predictive parameter vector for the current frame is computed using the estimated parameter vector of the previous frame (404)”); and
coding the audio frame according to the modified linear predictive parameter (Abstract, Claim 1, “encoding the input frame with the weakly-predictive codebook unless the correlation indicator has reached a correlation threshold”; [0060] if correlation has not reached a predetermined correlation threshold, use of the weakly-predicted codes is forced for encoding).
Regarding claim 5, Ertan discloses an audio coding method, comprising: 
determining, when a signal characteristic of an audio frame and a signal characteristic of a previous audio frame of the audio frame satisfy a preset modification condition, a first modification weight according to linear spectral frequency (LSF) differences of the audio frame and LSF differences of the previous audio frame (Fig. 1 and [0029] “filtered speech is windowed and autocorrelated (106) and transformed first into LPC filter coefficients in the A(z) form and then into ISPs (108)”; [0051][0052][0060] test performed to determine if there is sufficient correlation between the current frame and the previous frame to allow the use of the strongly-predictive codebook);
 determining, when the signal characteristic of the audio frame and the signal characteristic of the previous audio frame do not satisfy the preset modification condition, a preset modification weight value as a second modification weight, wherein the preset modification weight value is greater than 0 and is less than or equal to 1 ([0057] predetermined correlation value used when the weakly-predictive distortion is larger than the low distortion threshold. While Ertan does not explicitly disclose that limitation “the preset modification weight value is greater than 0 and less than or equal to 1”, Ertan does render such teachings obvious in disclosing the utility of weighted square differences to determine prediction error (P7, [0054]) compared to a prediction threshold, including a value for the weakly-adaptive distortion threshold of 1.05, and that the strongly-predictive distortion threshold must be lower than the weakly-adaptive distortion threshold.  However, Ertan also discloses that the adaptive threshold adapts, and the weakly-adaptive distortion threshold is lowered as the actual weakly-adaptive distortion values become lower (P7, [0055][0056]).  Ertan also discloses implementation of the invention therein using digital systems (P7, [0061]), and therefore each value in the system, including the distortion thresholds, must be expressed in a finite number of values, and is changed adaptively in normal use of the system without undue experimentation, including in response to any system inputs that yield thresholds between 0 and 1.
	The modification weight values are further understood to be determined using divisions by scale factors for distortion, meaning they necessarily must be larger than 0 to avoid undefined results (P7, [0056]; EQN<4>).  Furthermore, though Ertan discloses that such scale factors are set to be 5 and 1.5, the real scaling effect in EQN<4> is directed to the inverse of these numbers, and thus the actual scaling/weighting within the equation is directed to values of 0.2 and 0.66..., which are values between 0 and 1.
	Thus, because Ertan discloses expected scaling values that are effectively between 0 and 1, and they must also be represented by a finite amount of representable digital values that can be determined without undue experimentation (i.e., adaptively determined in the normal operation of the invention therein), one of ordinary skill would find it obvious to try an implementation of Ertan that properly reflects the limitation “the preset modification weight value is greater than 0 and less than or equal to 1”);
modifying a linear predictive parameter of the audio frame according to the first modification weight or the second modification weight to generate a modified linear predictive parameter of the audio frame ([0017] “adjusting a correlation indicator based on a relative correlation of the input frame to a previous frame”; Fig. 4 and [0050]-[0052] “the parameter vector of the previous frame is computed using the frame erasure concealment technique that will be used in the decoder that receives the encoded frames (402). Then, the erased frame strongly-predictive parameter vector for the current frame is computed using the estimated parameter vector of the previous frame (404)”); and
coding the audio frame according to the modified linear predictive parameter (Abstract, Claim 1, “encoding the input frame with the weakly-predictive codebook unless the correlation indicator has reached a correlation threshold”; [0060] if correlation has not reached a predetermined correlation threshold, use of the weakly-predicted codes is forced for encoding).
Regarding claim 8, Claim 8 is corresponding system claims of method claim 1. Therefore, claim 8 is rejected using same rationale as applied to claim 1 above. 
Regarding claim 12, Claim 12 is corresponding system claims of method claim 5. Therefore, claim 12 is rejected using same rationale as applied to claim 5 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ertan (US 2008/0249768) in view of Vermeulen et al., (US Pub. 7,720,683, hereinafter Vermeulen).
Regarding claim 6, Ertan discloses the audio coding method of claim 5.
Ertan does not explicitly teach, however, Vermeulen does explicitly teach:
Wherein the signal characteristic of the audio frame and the signal characteristic of the previous audio frame do not satisfied the preset modification condition when:
a spectrum tilt frequency of the previous audio frame is greater than a first spectrum tilt frequency threshold and a coding type of the frame is a transient; 
the spectrum tilt frequency of the previous audio frame is greater than the first spectrum tilt frequency threshold and a spectrum tilt frequency of the audio frame is less than a second spectrum tilt frequency threshold; or the spectrum tilt frequency of the previous audio frame is less than a third spectrum tilt frequency threshold, a coding type of the previous audio frame is voiced, and the spectrum tilt frequency of the audio frame is greater than a fourth spectrum tilt frequency threshold (Col. 8, lines 47-53 and Col. 12, lines 39-51, exemplary embodiment wherein the phones include fricative and non-fricative forms, wherein it is understood that fricatives have a higher spectrum tilt frequency than non-fricative sounds; categories also include dipthongs, which are recognized as phonetic transient sounds; phones divided into two halves; left and right context modeled based on design choice, which may include conditions wherein the two halves comprise the same phone and thus no transition).
Therefore, it would have been obvious to one of ordinary skill to combine the teachings of Ertan with those of Vermeulen in order to implement audio coding of signals including speech that further is operable to identify speech content based upon phones of a particular language in order to make recognition of the audio data viable with minimal modeling (Vermeulen, Col. 8, lines 8-26).
Regarding claim 13, Ertan discloses the audio coding apparatus of claim 12.
Ertan does not explicitly teach, however, Vermeulen does explicitly teach:
Wherein the signal characteristic of the audio frame and the signal characteristic of the previous audio frame do not satisfied the preset modification condition when:
a spectrum tilt frequency of the previous audio frame is greater than a first spectrum tilt frequency threshold and a coding type of the frame is a transient; 
the spectrum tilt frequency of the previous audio frame is greater than the first spectrum tilt frequency threshold and a spectrum tilt frequency of the audio frame is less than a second spectrum tilt frequency threshold; or the spectrum tilt frequency of the previous audio frame is less than a third spectrum tilt frequency threshold, a coding type of the previous audio frame is voiced, and the spectrum tilt frequency of the audio frame is greater than a fourth spectrum tilt frequency threshold (Col. 8, lines 47-53 and Col. 12, lines 39-51, exemplary embodiment wherein the phones include fricative and non-fricative forms, wherein it is understood that fricatives have a higher spectrum tilt frequency than non-fricative sounds; categories also include dipthongs, which are recognized as phonetic transient sounds; phones divided into two halves; left and right context modeled based on design choice, which may include conditions wherein the two halves comprise the same phone and thus no transition).
Therefore, it would have been obvious to one of ordinary skill to combine the teachings of Ertan with those of Vermeulen in order to implement audio coding of signals including speech that further is operable to identify speech content based upon phones of a particular language in order to make recognition of the audio data viable with minimal modeling (Vermeulen, Col. 8, lines 8-26).
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ertan (US 2008/0249768) in view of Rajendran et al., (US Pub. 2008/0027711).
Regarding claims 15, Ertan discloses the audio coding method of claim 1.
Ertan does not explicitly teach, however, Rajendran does not explicitly teach:
wherein the linear predictive parameter is a linear predictive coding (LPC) coefficient (Fig. 38, [0250] calculating parameters which may include linear predictive coding (LPC) filter coefficients).
Therefore, it would have been obvious to one of ordinary skill to combine the teachings of Ertan in view of Rajendran to improve the quality of a decoded wideband speech signal and/or improve the efficiency of coding a highband gain envelope (Rajendran, [0183]).
Regarding claims 16, Ertan discloses the audio coding method of claim 1.
Ertan does not explicitly teach, however, Rajendran does not explicitly teach:
wherein the linear predictive parameter is a linear spectral pair (LSP) coefficient (Fig. 38, [0250] calculating parameters which may include line spectral pairs (LSPs) coefficients).
Regarding claims 17, Ertan discloses the audio coding method of claim 5.
Ertan does not explicitly teach, however, Rajendran does not explicitly teach:
wherein the linear predictive parameter is a linear predictive coding (LPC) coefficient (Fig. 38, [0250] calculating parameters which may include linear predictive coding (LPC) filter coefficients).
Therefore, it would have been obvious to one of ordinary skill to combine the teachings of Ertan in view of Rajendran to improve the quality of a decoded wideband speech signal and/or improve the efficiency of coding a highband gain envelope (Rajendran, [0183]).
Regarding claims 18, Ertan discloses the audio coding method of claim 5.
Ertan does not explicitly teach, however, Rajendran does not explicitly teach:
wherein the linear predictive parameter is a linear spectral pair (LSP) coefficient (Fig. 38, [0250] calculating parameters which may include line spectral pairs (LSPs) coefficients).
Regarding claims 19 and 20, Claims 19 and 20 are corresponding system claims of method claims 17 and 18. Therefore, claims 19 and 20 are rejected using same rationale as applied to claims 17 and 18 above. 
Allowable Subject Matter
Claim-s 2-4, 7, 9-11, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933. The examiner can normally be reached 9 AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/           Primary Examiner, Art Unit 2659